                       Case 1:19-cv-02276-AJN Document 8 Filed 03/20/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                INV ACCELERATOR, LLC,                          )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-cv-02276-AJN
 VESTED INTEREST CO. D/B/A GOLDBEAN,ET AL                      )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                                            PLAINTIFF INV ACCELERATOR, LLC,                                            .


Date:          03/20/2019                                                               /s/Katelyn J. Patton
                                                                                         Attorney’s signature


                                                                                    Katelyn J. Patton (KP 0427)
                                                                                     Printed name and bar number
                                                                                    Olshan Frome Wolosky LLP
                                                                                   1325 Avenue of the Americas
                                                                                    New York, New York 10019

                                                                                               Address

                                                                                      kpatton@olshanlaw.com
                                                                                            E-mail address

                                                                                          (212) 451-2300
                                                                                          Telephone number

                                                                                          (212) 451-2222
                                                                                             FAX number
